FILED
                           NOT FOR PUBLICATION                              OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10423

              Plaintiff - Appellee,              D.C. No. 4:09-cr-00579-FRZ-
                                                 JCG-1
  v.

ALMA MACHADO-MEDINA,                             MEMORANDUM *

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                           Submitted August 18, 2010 **
                             San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Alma Machado-Medina appeals the district court’s sentence of 24 months

following her guilty plea to charges of importation of marijuana and possession

with intent to distribute. Medina contends that the government prosecuted her


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
vindictively for exercising her right to appeal by failing to move for a one-level

sentencing reduction under U.S.S.G. § 3E1.1(b). We have jurisdiction under 18

U.S.C. § 3742. We affirm.

      We review for clear error a district court’s decision not to grant an additional

reduction to a defendant’s sentence. United States v. Johnson, 581 F.3d 994, 1001

(9th Cir. 2009). We review de novo a district court’s interpretation and application

of the sentencing guidelines. Id.

      The facts of this case are known to the parties. We do not repeat them.

      At sentencing, the government may, in its discretion, refuse to request a

reduction under U.S.S.G. § 3E1.1(b) based on a defendant’s refusal to waive his or

her appeal rights. See Johnson, 581 F.3d at 1002; United States v. Medina-Beltran,

542 F.3d 729, 731–32 (9th Cir. 2008) (per curiam).

      AFFIRMED.